STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                NO.   2021   KW   1151

VERSUS


MARK    EGANNA     SPICER,        JR.                             DECEMBER        30,      2021




In   Re:        Mark     Eganna          Spicer,     Jr.,     applying      for   supervisory
                writs,       22nd       Judicial     District     Court,       Parish      of   St.

                 Tammany,      No.      3932-- F- 2019.




BEFORE:         WHIPPLE,       C. J.,     PENZATO AND       HESTER,   JJ.


        WRIT    DENIED.


                                                   VGW

                                                   AHP
                                                   CHH




COURT      OF APPEAL,        FIRST      CIRCUIT

           r
        DEPUTY        LERK   OF   COURT
                FOR    THE   COURT